Name: Commission Implementing Regulation (EU) No 644/2014 of 16 June 2014 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries
 Type: Implementing Regulation
 Subject Matter: trade policy;  agricultural policy;  foodstuff;  cooperation policy;  trade
 Date Published: nan

 17.6.2014 EN Official Journal of the European Union L 177/42 COMMISSION IMPLEMENTING REGULATION (EU) No 644/2014 of 16 June 2014 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose system of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. Annex IV to that Regulation sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. In the light of new information received by the Commission, certain changes should be made to the lists set out in those Annexes. (2) The duration of inclusion of Canada in the list set out in Annex III to Regulation (EC) No 1235/2008 ends on 30 June 2014. Given that Canada continues to satisfy the conditions laid down in Article 33(2) of Regulation (EC) No 834/2007, the inclusion should be prolonged for an unlimited period. (3) By Commission Implementing Regulation (EU) No 586/2013 (3) the control body NOCA Pvt. Ltd, Pune was removed from the entry for India in Annex III to Regulation (EC) No 1235/2008 following information from India concerning the suspension of that control body. The competent authority of India notified the Commission of the end of that suspension, as well as of the approval of a new control body, M/S. Faircert Certification Services Pvt Ltd, Khargone. Those control bodies should therefore be added to the entry for India in Annex III to Regulation (EC) No 1235/2008. (4) On the basis of information received by the Commission showing that the control body SGS India Pvt. Ltd does not respect the scope of recognition of India as regards the products that can be imported, that control body should be removed from the entry for India in Annex III to Regulation (EC) No 1235/2008. (5) The competent authority of Japan has notified the Commission of the changes concerning two recognised control bodies, as well as of five newly approved control bodies which should be reflected in the entry for Japan in Annex III to Regulation (EC) No 1235/2008. (6) The duration of inclusion of Tunisia in the list set out in Annex III to Regulation (EC) No 1235/2008 ends on 30 June 2014. The findings of the supervision performed by the Commission indicated a need to improve the supervision of the control system by the Tunisian competent authority. Corrective actions have been taken by Tunisia and progress was made. The inclusion should be prolonged until 30 June 2015 with a view to verify the enforcement of some measures announced. (7) The Commission has examined the requests for inclusion in the list set out in Annex IV to Regulation (EC) No 1235/2008, received by 31 October 2013. Control bodies and control authorities in respect of which the subsequent examination of all information received led to the conclusion that they complied with the relevant requirements should be included in that list. (8) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1235/2008 is amended in accordance with Annex I to this Regulation. Article 2 Annex IV to Regulation (EC) No 1235/2008 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) Commission Implementing Regulation (EU) No 586/2013 of 20 June 2013 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries and derogating from Regulation (EC) No 1235/2008 as regards the date of submission of the annual report (OJ L 169, 21.6.2013, p. 51). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) In the entry relating to Canada, point 7 is replaced by the following: 7. Duration of the inclusion: unspecified. (2) Point 5 of the entry relating to India is amended as follows: (a) The row for IN-ORG-013 is deleted. (b) The following row is inserted after the row for IN-ORG-010: IN-ORG-011 Natural Organic Certification Agro Pvt. Ltd www.nocaagro.com (c) The following row is added: IN-ORG-023 Faircert Certification Services Pvt Ltd www.faircert.com (3) Point 5 of the entry relating to Japan is amended as follows: (a) The row for JP-BIO-006 is replaced by the following: JP-BIO-006 Ecocert Japan Limited www.ecocert.co.jp (b) The row for JP-BIO-023 is replaced by the following: JP-BIO-023 Rice Research Organic Food Institute www.inasaku.or.tv (c) After the row for JP-BIO-030, the following rows are added: JP-BIO-031 Wakayama Organic Certified Association www.vaw.ne.jp/aso/woca JP-BIO-032 Shimane Organic Agriculture Association www.shimane-yuki.or.jp/index.html JP-BIO-033 The Mushroom Research Institute of Japan www.kinoko.or.jp JP-BIO-034 International Nature Farming Research Center www.infrc.or.jp JP-BIO-035 Organic Certification Center www.organic-cert.or.jp (4) The entry relating to Tunisia is amended as follows: (a) In point 5, the row for TN-BIO-006 is replaced by the following: TN-BIO-006 Institut National de la Normalisation et de la PropriÃ ©tÃ © Industrielle (INNORPI) www.innorpi.tn (b) Point 7 is replaced by the following: 7. Duration of the inclusion:30 June 2015. ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) In the entry relating to Afrisco Certified Organic, CC, point 4 is replaced by the following: 4. Exceptions: in-conversion products. (2) In the entry relating to ARGENCERT SA, points 3 and 4 are replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Argentina AR-BIO-138    x   Chile CL-BIO-138 x   x   Paraguay PY-BIO-138 x   x   Uruguay UY-BIO-138 x   x   4. Exceptions: in-conversion products, products covered by Annex III. (3) The entry relating to Caucacert Ltd is amended as follows: (a) Point 1 is replaced by the following: 1. Address: 2, Marshal Gelovani Street, 5th floor, Suite 410, Tbilisi 0159, Georgia. (b) Point 4 is replaced by the following: 4. Exceptions: in-conversion products. (4) In the entry relating to Ceres Certification of Environment standards GmbH, point 4 is replaced by the following: 4. Exceptions: in-conversion products. (5) In the entry relating to Control Union Certifications, points 3 and 4 are replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-149 x x x x   Albania AL-BIO-149 x x x x   Bermuda BM-BIO-149 x x x x   Bhutan BT-BIO-149 x x x x   Brazil BR-BIO-149 x   x   Burkina Faso BF-BIO-149 x x x x   Burma/Myanmar MM-BIO-149 x x x x   Cambodia KH-BIO-149 x x x x   Canada CA-BIO-149   x    China CN-BIO-149 x x x x   Colombia CO-BIO-149 x x x x   Costa Rica CR-BIO-149  x x    CÃ ´te d'Ivoire CI-BIO-149 x x x x   Dominican Republic DO-BIO-149 x x x x   Ecuador EC-BIO-149 x x x x   Egypt EG-BIO-149 x x x x   Ethiopia ET-BIO-149 x x x x   Ghana GH-BIO-149 x x x x   Guinea GN-BIO-149 x   x   Honduras HN-BIO-149 x x x x   Hong Kong HK-BIO-149 x x x x   India IN-BIO-149  x x x   Indonesia ID-BIO-149 x x x x   Iran IR-BIO-149 x x x x   Israel IL-BIO-149  x x    Japan JP-BIO-149  x x    South Korea KR-BIO-149 x x x x   Kyrgyzstan KG-BIO-149 x x x x   Laos LA-BIO-149 x x x x   Former Yugoslav Republic of Macedonia MK-BIO-149 x x x x   Malaysia MY-BIO-149 x x x x   Mali ML-BIO-149 x x x x   Mauritius MU-BIO-149 x x x x   Mexico MX-BIO-149 x x x x   Moldova MD-BIO-149 x x x x   Mozambique MZ-BIO-149 x x x x   Nepal NP-BIO-149 x x x x   Nigeria NG-BIO-149 x x x x   Pakistan PK-BIO-149 x x x x   Occupied Palestinian territory PS-BIO-149 x x x x   Panama PA-BIO-149 x x x x   Paraguay PY-BIO-149 x x x x   Peru PE-BIO-149 x x x x   Philippines PH-BIO-149 x x x x   Rwanda RW-BIO-149 x x x x   Serbia RS-BIO-149 x x x x   Sierra Leone SL-BIO-149  x x    Singapore SG-BIO-149 x x x x   South Africa ZA-BIO-149 x x x x   Sri Lanka LK-BIO-149 x x x x   Switzerland CH-BIO-149   x    Syria SY-BIO-149 x x x x   Tanzania TZ-BIO-149 x x x x   Thailand TH-BIO-149 x x x x   Timor-Leste TL-BIO-149 x x x x   Turkey TR-BIO-149 x x x x   Uganda UG-BIO-149 x x x x   Ukraine UA-BIO-149 x x x x   United Arab Emirates AE-BIO-149 x x x x   United States US-BIO-149   x    Uruguay UY-BIO-149 x x x x   Uzbekistan UZ-BIO-149 x x x x   Vietnam VN-BIO-149 x x x x   Zambia ZN-BIO-149 x x x x   4. Exceptions: in-conversion products, products covered by Annex III. (6) In the entry relating to Ecoglobe, point 1 is replaced by the following: 1. Address: 1, Aram Khachatryan Street, apt. 66, 0033 Yerevan, Armenia. (7) In the entry relating to Ekolojik Tarim Kontrol Organizasyonu, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-109 x   x   Cote d'Ivoire CI-BIO-109 x   x   Ethiopia ET-BIO-109 x   x   Georgia GE-BIO-109 x   x   Kazakhstan KZ-BIO-109 x   x x  Kyrgyzstan KG-BIO-109 x   x   Russia RU-BIO-109 x   x x  Serbia RS-BIO-109 x x  x x  Tadzhikistan TJ-BIO-109 x   x   Turkey TR-BIO-109 x x  x x  Ukraine UA-BIO-109 x x  x x  Uzbekistan UZ-BIO-109 x   x   (8) In the entry relating to Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS), point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Bahamas BS-BIO-144 x   x  x China CN-BIO-144 x  x x  x Dominican Republic DO-BIO-144 x  x x  x Ecuador EC-BIO-144 x  x  x x Guatemala GT-BIO-144 x   x   Honduras HN-BIO-144 x  x x x  Malaysia MY-BIO-144 x   x  x Mexico MX-BIO-144 x   x  x Nicaragua NI-BIO-144 x  x x  x Peru PE-BIO-144 x   x  x Philippines PH-BIO-144 x  x x  x El Salvador SV-BIO-144 x  x x  x South Africa ZA-BIO-144 x   x  x Taiwan TW-BIO-144 x  x x  x Turkey TR-BIO-144 x   x  x (9) In the entry relating to IMO-Control Sertifikasyon Tic. Ltd Ãti, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-158 x   x   Azerbaijan AZ-BIO-158 x   x   Georgia GE-BIO-158 x      Kazakhstan KZ-BIO-158 x    x  Kyrgyz Republic KG-BIO-158 x   x   Russia RU-BIO-158 x    x  Tajikistan TJ-BIO-158 x   x   Turkey TR-BIO-158 x   x   Turkmenistan TM-BIO-158 x   x   Ukraine UA-BIO-158 x   x x  Uzbekistan UZ-BIO-158 x   x   United Arab Emirates AE-BIO-158     x  (10) In the entry relating to Indocert, points 3 and 4 are replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F India IN-BIO-148   x x x  Sri Lanka LK-BIO-148 x      Cambodia KH-BIO-148 x      4. Exceptions: in-conversion products, products covered by Annex III. (11) In the entry relating to NASAA Certified Organic Pty Ltd, points 3 and 4 are replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Australia AU-BIO-119    x   Indonesia ID-BIO-119 x   x   Malaysia MY-BIO-119 x   x   Nepal NP-BIO-119 x   x   Papua New Guinea PG-BIO-119 x   x   Samoa WS-BIO-119 x   x   Singapore SG-BIO-119 x   x   Solomon Islands SB-BIO-119 x   x   Sri Lanka LK-BIO-119 x   x   Timor-Leste TL-BIO-119 x   x   Tonga TO-BIO-119 x   x   4. Exceptions: in-conversion products, and products covered by Annex III. (12) In the entry relating to SGS Austria Controll-Co. GmbH, point 4 is replaced by the following: 4. Exceptions: in-conversion products. (13) In the entry relating to Organic crop improvement association, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Canada CA-BIO-120 x   x   Guatemala GT-BIO-120 x x  x   Japan JP-BIO-120 x x  x   Mexico MX-BIO-120 x x  x   Nicaragua NI-BIO-120 x x  x   Peru PE-BIO-120 x x  x   El Salvador SV-BIO-120 x x  x   (14) In the entry relating to Soil Association Certification Limited, point 3 is replaced by the following: 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Belize BZ-BIO-142 x   x   Cameroon CM-BIO-142  x  x   Colombia CO-BIO-142    x   Egypt EG-BIO-142 x   x   Ghana GH-BIO-142 x   x   Iran IR-BIO-142 x   x   Kenya KE-BIO-142 x   x   South Africa ZA-BIO-142 x x  x   Thailand TH-BIO-142 x   x   Uganda UG-BIO-142 x   x   Venezuela VE-BIO-142 x     